Citation Nr: 0901847	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-10 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for a right ankle 
sprain, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a fracture of the 
right fifth metatarsal, currently rated as 0 percent 
disabling.

3.  Entitlement to a higher initial rating for hemorrhoids, 
currently rated as 0 percent disabling.

4.  Entitlement to service connection for a right leg 
disability.

5.  Entitlement to service connection for arthritis of the 
left knee.

6.  Entitlement to service connection for a left leg 
disability.  

7.  Entitlement to service connection for a right ear 
disability.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for right knee 
arthritis.  

9.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2004 and February 2006 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Notices of disagreements were received in July 
2004 and March 2006, statements of the case were issued in 
February 2006 and March 2007, and substantive appeals were 
received in March 2006 and April 2007.   

By rating decision in May 2008, service connection for lung 
disability was denied and a total rating based on individual 
unemployability was also denied.  The veteran filed a notice 
of disagreement.  An August 2008 rating decision granted 
service connection for lung disability.  A statement of the 
case on the total rating issue was issued in August 2008.  A 
VA Form 646 from the veteran's representative dated in August 
2008 addressed the total rating issue and effectively 
constituted a substantive appeal.  

The issues of entitlement to service connection for bilateral 
leg disabilities, bilateral knee disabilities, and a right 
ear disability; the issue of entitlement to an increased 
rating for hemorrhoids, and the issue of a total rating based 
on individual unemployability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected right ankle sprain is 
manifested by no more than moderate limitation of motion; it 
is not manifested by marked limitation of motion.  

2.  The veteran's service-connected fracture of the right 
fifth metatarsal is not manifested by a moderate foot 
disability. 

3.  By rating decision in October 2002, the RO denied the 
veteran's application to reopen a claim for service 
connection for right knee arthritis; the veteran did not file 
a notice of disagreement.

4.  Evidence received since the October 2002 rating decision, 
by itself or in conjunction with the evidence previously 
assembled, raises a reasonable possibility of substantiating 
the right knee claim.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
5271 (2008).

2.  The criteria for entitlement to compensable disability 
evaluation for the veteran's service-connected fracture of 
the right fifth metatarsal have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5283-5284 (2008).

3.  The October 2002 rating decision that denied the 
veteran's application to reopen a claim for service 
connection for right knee arthritis is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

4.  Evidence received since the October 2002 rating decision 
is new and material; accordingly, the right knee claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated December 2003 and April 2005.   

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

The RO sent the veteran a June 2008 correspondence that fully 
complies with Vazquez-Flores.   

The December 2003 and April 2005 VCAA notice substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
re-issued VCAA notice in January 2008. This notice fully 
complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence; afforded the veteran 
physical examinations in December 2003, April 2004, and 
January 2008; obtained medical opinions as to the etiology 
and severity of disabilities; and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the appellant has not contended otherwise.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  In light of the favorable decision to 
reopen the veteran's previously denied claim, discussion of 
compliance with Kent is not necessary.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the right ankle and right fifth metatarsal claims 
at this time.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Right Ankle
The veteran's service-connected right ankle sprain has been 
rated by the RO under the provisions of Diagnostic Code 
5271.  Under this regulatory provision, a rating of 10 
percent is warranted where there is moderate limitation of 
motion.  A rating of 20 percent is warranted where there is 
marked limitation of motion.  Normal dorsiflexion is from 0 
to 20 degrees, and normal plantar flexion is from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, 
excess fatigability and incoordination.  

The veteran underwent a VA examination in April 2004.  The 
claims file was reviewed in conjunction with the examination.  
There was no edema, instability of the ankles or joints, and 
no instability of the feet.  There was no definite 
tenderness.  The veteran achieved active dorsiflexion to 10 
degrees and passive dorsiflexion to 12 degrees.  He 
complained of pain throughout the movement.  He achieved 22 
degrees of plantar flexion (both active and passive); and he 
complained of pain throughout the range of motion.  The 
examiner noted that movement of plantar flexion and 
dorsiflexion was somewhat weak and each would be rated 3/5.  
X-rays revealed no fracture, bony pathology, or soft tissue 
calcification.  He was diagnosed with a right ankle sprain 
with chronic pain and limitation of motion.  He was also 
diagnosed with weakness in dorsiflexion and plantar flexion 
of the right ankle.  

He underwent another VA examination in January 2008.  The 
claims file was reviewed in conjunction with the examination.  
The veteran complained of continuous pain in the right ankle.  
He said that it was both sharp and dull.  The severity varied 
from 4/10 on a good day to 8/10 on a bad day.  He reported 
that he has 8/10 pain at least four times per week; and that 
he treats the pain by elevating the ankle and taking Motrin 
or Codeine Hydrocodone tablets.  The veteran hasn't worked 
since he was 24 years old; so it was difficult to judge 
whether the right ankle disability would impact his ability 
to work.  He stated that it slows his lifestyle down 
significantly.  He reported slight swelling from time to 
time.  He also reported stiffness most of the time, and 
locking approximately 10 times per month.  He reported that 
the ankle buckles on him two times per week and renders him 
unstable.  However, he did not use any braces.  

Upon examination, both ankles looked perfectly normal.  There 
was no evidence of edema, swelling, or any deformity.  On 
palpation, the range of motion of both ankles was 0-20 
degrees of dorsiflexion; and 0-45 degrees of plantar flexion 
without any pain or discomfort.  This represented essentially 
full range of motion.  Repetitive movement against resistance 
did not appear to produce any major pain.  There was no 
laxity or subluxation.  X-rays revealed no acute abnormality 
or significant arthritic change.  Finally, the examiner 
stated that there was no change in active or passive range of 
motion during repeat testing times three against resistance; 
and no additional loss of motion was observed for the ankle 
due to painful motion, weakness, impaired endurance, 
incoordination, or instability.  
The Board notes that where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco.  At the 
veteran's most recent examination, the veteran achieved full 
range of motion without pain or discomfort.  The Board 
acknowledges that the veteran showed some limitation of 
motion at his April 2004 examination.  However, it can be 
most accurately be characterized as moderate limitation of 
motion (not marked limitation of motion).  In this regard, 
the veteran's reported range of motion was approximately one-
half normal range of motion.  

Finally, in regards to DeLuca criteria, the January 2008 VA 
examiner specifically stated that no additional loss of 
motion was observed for the ankle due to painful motion, 
weakness, impaired endurance, incoordination, or instability.  
The Board also acknowledges the May 2008 correspondence from 
Dr. K.A.J. in which he states that the veteran is on chronic 
pain medications for his ankles, toes, and feet.  However, 
there is no medical evidence to show that there is any 
additional loss of motion due to pain or flare-ups of pain, 
supported by objective findings, or due to excess 
fatigability, weakness or incoordination, to a degree that 
supports a rating in excess of 10 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for the veteran's 
right ankle sprain must be denied.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).
Right fifth metatarsal
The veteran's service-connected fracture of the right fifth 
metatarsal has been rated by the RO under the provisions of 
Diagnostic Code 5284 (governing foot injuries).  Under this 
regulatory provision, a 10 percent rating is warranted for 
moderate foot injuries; a 20 percent rating is warranted for 
moderately severe foot injuries; and a 30 percent rating is 
warranted for severe foot injuries.  Actual loss of use of 
the foot warrants a 40 percent rating.

The Board also notes that Diagnostic Code 5283 governs 
malunion or nonunion of the tarsal or metatarsal bones.  The 
rating criteria are identical to Diagnostic Code 5284.  

The veteran underwent a VA examination in April 2004.  The 
claims file was reviewed in conjunction with the examination.  
The veteran complained of pain in his right buttock that 
radiates into his right thigh, right lateral leg, middle of 
his right foot, into his toes, and at the base of the fifth 
metatarsal.  However, it appeared that most of the veteran's 
complaints centered around his knees and legs.  The examiner 
noted that the veteran wore corrective shoes and shoe 
inserts.  The examination revealed no malunion, nonunion, 
loose motion, or false joint.  There was no evidence of 
fractures.  The feet generally appeared to be normal.  The 
arch was fair.  There was a varus (not valgus) angulation to 
the heels or the calcaneus bones and the Achilles tendon.  
There were no callosities on the sole of the feet.    

The examiner noted that the veteran's gait was poor; however, 
the examination report strongly indicates that this was the 
result of knee and leg disabilities as opposed to foot 
disabilities.  There was no instability of the feet; and no 
definite tenderness.  The skin appeared to be normal.  There 
were no vascular changes; and the pulses of the feet were 
normal bilaterally.  The posterior tibial and Dorsalis pedis 
pulses were normal and full; and would be rated as 2+ on both 
the left and right feet.  There were no ulcers or breakdown 
of the skin.  There were no hammertoes; no high arch; no 
clawfoot; or other deformity.  The veteran was not 
flatfooted; but his arch was only fair.  The heels were in a 
varus alignment, not a valgus.  X-rays of the right foot 
revealed no fracture, no bony pathology, and no soft tissue 
calcification.    

The veteran underwent another VA examination in January 2008.  
The claims file was reviewed in conjunction with the 
examination.  The veteran complained of continuous pain that 
rates a 7/10 on a good day and an 8/10 on a bad day.  He also 
complained of flare-ups (lasting up to two hours) on a daily 
basis.  He stated that he can only walk for 100 feet before 
having to stop; and that he can only stand for 5-10 minutes 
before he has problems with his ankle and foot.  He found it 
difficult to go up and down stairs.  He reported that he 
could not run or drive.  He denied swelling of the foot.  He 
denied using corrective devices.  He reported pain and 
fatigue associated with pain.  Upon examination, he had some 
tenderness over the fifth metatarsal; but not in any specific 
area.  There was no obvious deformity of the foot.  There was 
no painful motion or edema.  There was not any marked 
tenderness of the ankle or fifth metatarsal.  There was no 
evidence of any hammertoes, high arch, flat foot, bunion, or 
deformity associated with weightbearing (which appeared 
normal).  He had some onychomycosis that he reported he has 
had ever since service.  The Achilles tendon was examined and 
was not tender.  There were no obvious valgus or varus 
deformities.  There was tenderness just on grabbing and 
manipulating the foot; but no specific tenderness over the 
metatarsal heads, heel, great toe, or Achilles tendon.  X-
rays showed no soft tissue abnormality; no acute fracture, 
subluxation, or dislocation; or significant arthritic 
changes.  He was diagnosed with "fractured fifth metatarsal 
now well healed, and x-rays appear normal."  
  
The Board once again notes that where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco.  The most recent VA examination report reveals 
that the veteran's fracture of the right fifth metatarsal is 
well healed.  Moreover, the April 2004 examination report 
noted the veteran's feet appeared normal.  There was no 
instability of the feet; no hammertoes; no high arch; no 
clawfoot; or other deformity.  X-rays of the right foot 
revealed no fracture, no bony pathology, and no soft tissue 
calcification.  
There is no persuasive medical evidence to suggest that the 
veteran's fracture of the right fifth metatarsal is 
manifested by moderate symptoms.  

The Board points out here that there is no x-ray evidence of 
arthritis.  Accordingly, there is no basis for assigning a 
minimum 10 percent rating based on such pain and 
noncompensable limitation of motion under Lichtenfels v. 
Derwinski, 1 Vet.App. 484, 488 (1991); see also Hicks v. 
Brown, 8 Vet.App. 417 (1995). 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for the veteran's fracture of 
the right fifth metatarsal must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
as to both the right ankle and right fifth metatarsal issues, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that either 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


New and Material Evidence

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The veteran's claim for service connection for right knee 
arthritis was originally denied by way of an April 1993 
rating decision.  The veteran failed to file a timely notice 
of disagreement.  Consequently, the April 1993 decision 
became final.  The only evidence on record at the time of the 
April 1993 denial was the service medical records.  These 
records revealed that the veteran complained of knee pain in 
March 1977 and June 1979.  He was diagnosed with myalgia 
which resolved without any chronic knee disability.  

In October 2002, the RO denied the veteran's application to 
reopen his claim.  The veteran failed to file a timely notice 
of disagreement.  Consequently, the October 2002 decision 
became final.  This rating decision represents the most 
recent final denial.  Evidence on record at the time of the 
October 2002 denial included an August 2002 VA examination 
that revealed arthritis in both knees.  The new diagnosis was 
not considered material evidence because the examination 
report failed to show any evidence that the right knee 
arthritis was related to service.

Evidence submitted since the October 2002 rating decision 
includes a December 2003 VA examination report that states 
that the arthritis in the veteran's knees is "likely related 
to his condition of his right foot injury."  The veteran has 
since sought service connection on a secondary basis.  That 
is, he contends that his right knee arthritis is secondary to 
his service connected right ankle and fracture of the right 
fifth metatarsal.  The Board notes that a new theory of 
entitlement, in and of itself, does not constitute new and 
material evidence.  However, the Board considers a new theory 
of entitlement supported by medical evidence to be new and 
material evidence.  The Board finds that the new evidence 
raises a reasonable possibility of substantiating the claim; 
and therefore constitutes new and material evidence.  The 
veteran's claim is therefore reopened.


ORDER

Entitlement to an increased rating for a right ankle sprain 
is not warranted.  Entitlement to a compensable rating for a 
fracture of a right fifth metatarsal is not warranted.  To 
this extent, the appeal is denied. 

The veteran's claim of service connection for right knee 
arthritis is reopened.  To this extent, the appeal is 
granted, subject to the directions set forth in the remand 
section of this decision.  


REMAND

Legs and knees
The Board notes that the veteran (in his November 2008 VA 
Form 646) requested a VA examination for the purpose of 
determining whether the disabilities to his knees and legs 
are secondary to his service connected right ankle sprain and 
his fracture of the right fifth metatarsal.  The December 
2003 VA examination report states that his knee disabilities 
are likely related to his foot disability.  The April 2004 VA 
examination report weighs against the veteran's claims.  
However, there is quite a bit of ambiguity in the opinion; 
and it leaves much to be desired in terms of a rationale to 
support the opinion.  In regards to the veteran's legs (lower 
extremities), the examiner stated that sensory deficits in 
the lower extremities appear to be coming from a higher 
level, "and that would depend on back problems, which were 
not part of the scope of this examination.  Also, that would 
have to be ascertained whether he had any back problems 
during he course of military service.  There was certainly 
suggestion on the MRI scans that were done in the past of 
possible tears of the medial meniscus bilaterally and partial 
tear of the anterior cruciate ligament in the left knee."  
He later stated that "one would need to look to a higher 
level, probably the lumbar spine, as the cause of that, but 
again, this was not the scope of the examination and it is 
not clear whether he has had any military problems related to 
his back, and also, to verify the question of sensory defect, 
EMG examination would be required, although this may have 
been done."  Although the examiner speculated that the 
bilateral leg disabilities were related to the veteran's 
back; it appears that this was mere speculation, and that an 
informed opinion would depend on additional information 
(examination of the back, further examination of the service 
medical records).  Moreover, it does not appear that the 
examiner was aware of the information contained in the 
service medical records as well as the rest of the claims 
file (despite that fact that he stated that they were 
reviewed).  

With regards to the veteran's knees, the April 2004 examiner 
stated that he did not believe that the disabilities were 
related to the fracture of the right fifth metatarsal or 
right ankle.  However, he failed to offer a rationale for the 
opinion.  Furthermore, the examiner stated that the veteran 
"claims a history of trauma to the knees in military 
service.  This would have to be ascertained from evaluation 
of the service medical records."  The Board notes that the 
veteran did complain of knee pain during service.  Though the 
examiner stated that the claims file was reviewed; it does 
not appear that he was aware of any of the contents of the 
claims file.  

Given the conflicting opinions in the claims file, the 
inadequate opinions rendered, and the veteran's own request 
for another VA examination, the Board finds that a VA 
examination is warranted for the purpose of determining 
whether the veteran's bilateral leg and knee disabilities are 
related to service, to include as secondary to his service 
connected right ankle sprain and fracture of the right fifth 
metatarsal.  



Right ear
The service medical records reflect that the veteran had 
right ear pain in August 1980.  The examiner noted a spot of 
blood on the inner ear canal before the tympanic membrane.  
The Board notes that in March 2005, he was diagnosed with 
otitis externa of the right ear.  In the outpatient treatment 
report, the examiner noted that the veteran had a pillar cyst 
on the right external ear canal.  The Board finds that an 
examination is warranted to determine whether the etiology of 
the veteran's current ear disability is related to his in 
service disability.   

Hemorrhoids
The veteran underwent a VA examination in January 2008.  At 
the time of the examination, the veteran had not had any 
colonoscopy or endoscopic examination.  The hemorrhoids did 
not appear to be affecting the veteran's lifestyle.  There 
was no evidence of external hemorrhoids at the time of the 
examination; and the examiner noted that they were in 
remission.  The Board notes that outpatient treatment reports 
dated May 2008 reflect that the veteran was diagnosed with 
external hemorrhoids.  He was to be scheduled for surgery 
because conservative therapy was failing.  The examiner also 
noted that the veteran would need another colonoscopy.  It 
was recommended that the veteran continue with stool 
softeners, Metamucil, and milk of magnesia as needed to 
prevent constipation.  It appears that the veteran's 
hemorrhoids have increased in severity since the most recent 
VA examination. 

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  As such, the Board finds that a new VA examination 
is warranted for the purpose of determining the current level 
of severity of the veteran's hemorrhoids.  

The issue of entitlement to a total rating based on 
individual unemployability is deferred pending action on the 
other appellate issues.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
severity of the veteran's claimed 
bilateral knee disabilities and claimed 
bilateral leg disabilities.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
All bilateral knee and bilateral leg 
disorders diagnosed on examination should 
be clearly reported. 

Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records and 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the examiner should 
respond to the following:

        (a) is it is at least as likely as 
not (a 50 percent or greater probability) 
that any knee or leg disability is due to 
a service related injury or is otherwise 
due to service; and 

        (b) is it is at least as likely as 
not (a 50 percent or greater probability) 
that any knee or leg disability was 
caused by, or aggravated by, his service 
connected right ankle sprain and/or his 
service connected fracture of the right 
fifth metatarsal.  

2.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature, etiology and 
severity of the claimed right ear 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  Any right ear disorder 
diagnosed on examination should be 
clearly reported.

Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records and 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the examiner should 
respond to the following:

          Is it is at least as likely as 
not (a 50 percent or greater probability) 
that any right ear disability is due to a 
service related injury or otherwise due 
to service.

3.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature and severity of 
the veteran's hemorrhoids.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
Examination findings should be clearly 
reported to allow for application of VA 
rating criteria for hemorrhoids. 

4.  The RO should then review the claims 
file readjudicate the issues on remaining 
on appeal, to include the issue of 
entitlement to a total rating based on 
individual unemployability.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


